PER CURIAM.
James Gladwell petitions this court for cer-tiorari review of an order of the circuit court requiring him to undergo paternity testing, arguing that he was not provided adequate notice that the testing issue would be revisited after it was earlier taken under advisement, and that the circuit court erred by failing to conduct a hearing to determine whether such testing was in the best interests of the child. Respondent properly concedes that petitioner’s arguments are well taken, and consistent with that concession, we quash the circuit court’s order requiring paternity testing and remand for further proceedings.
MINER, ALLEN-and LAWRENCE, JJ., concur.